Case 1:20-cr-00557-AT Document 26 Filed |p PAC
USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT DOC #:

SOUTHERN DISTRICT OF NEW YORK DATE FILED: 3/11/2021

x wan
UNITED STATES OF AMERICA PRESENT AT CRIMINAL
PROCEEDING
-y-

20 Cr. 557 (AT)
Myvi Forde _,

Defendant.

 

Defendant A\vin Faccle. hereby voluntarily consents to
participate in the following proceeding via teleconferencing:

initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint

_____Bail/Revocation/Detention Hearing

_< _ Status and/or Scheduling Conference

_____ Misdemeanor Plea/Trial/Sentence
= Suvlestitutan of Counsel ear WS,

CO Oa OO tae

Defendant’s Signature Defense Counsel's Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Alvin Tord you, Choy Benin Clery Kamirme4

Print Defendant’s Name \ Print Defense Counsel’s Name
This proceeding was conducted by reliable teleconferencing technology.

3/11/2021

Date O}-

ANALISA TORRES
United States District Judge

 

  
